DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-19 are pending.  Claims 1-19 are rejected herein.  This is a first action on the merits.
Claim Objections
Claim(s) 13, 14, and 17-19 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 13:  In line 4, change “electronics is” to --electronics are--.
Regarding claim 14:  In line 1, change “electronics comprises” to --electronics comprise--.
Regarding claim 17:  In line 1, change “electronics is” to --electronics are--.
Regarding claim 18:  In line 1, change “electronics is” to --electronics are--.
Regarding claim 19:  In line 1, change “electronics is” to --electronics are--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a pressure sensor.  It is unclear what is “measuring the pressure”.
Regarding claim 1:  Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How it is determined that the monophasic/biphasic boundary is reached.  Identifying this point is key to the invention since the final measurement depends on it however no criteria or threshold is specified for how it is determined that “a monophasic/biphasic boundary is reached”.  Para. 47 and 54 of the PG Pub of the present application states that this may be done by detecting either a density threshold or a drive gain threshold.  Therefore at least one of these alternatives needs to be recited in claim 1 for the scope to be definite.
Regarding claims 2 and 3:  Claim 2 recites “lowering a pressure of a valve”.  This is indefinite.  A valve is not a device that is said to have pressure.  One may lower the pressure of fluid flowing through a valve.  It is possible that the Applicant meant using a valve to lower the pressure flowing through the meter, however a valve is not a pressure adjusting device.  Generally speaking valves are for opening and closing the lumen of a fluid system to allow or block fluid flow through a conduit.  A regulator is a device for adjusting pressure.  Therefore it appears that a regulator needs to be claimed 
Regarding claim 4:  Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  a temperature sensor.  It is unclear what is measuring the temperature.
Regarding claim 8:  It is unclear what the “drive gain is”.  There is no mention of something being driven or what electronics of the “meter electronics” of claim 1 this pertains to.  From the specification it appears that the applicant is referring to the drive signal of the vibratory densitometer, however no vibration is mentioned in the claim 8 or claim 1.  The examiner recommends changing claim 1 to recite “a vibratory densitometer” and changing claim 8 to recite “wherein the vibratory densitometer comprises a driver; determining a drive gain of the vibratory densitometer; and determining the presence of entrained gas…”  This is how the claim has been interpreted for the purposes of this office action.
Regarding claims 2-10:  These claims are rejected as indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11, 12, and 18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by ALONSO (US Pat. 5,637,791).
Regarding claim 1:  ALONSO discloses:  A method of determining vapor pressure (abstract) of a fluid, comprising the steps of: providing a meter (51 in FIG. 2) having meter electronics (10), wherein the meter comprises at least one of a flowmeter and a densitometer (5a; col. 3 lines 23-30); flowing a process fluid through the meter (from the left at “sample in”); measuring a pressure of the process fluid (pressure sensor 7; col. 3 lines 45-50); adjusting the pressure of the process fluid until a monophasic/biphasic boundary is reached (feedback control of regulator 11; col 3 lines 40-50); and determining the flowing vapor pressure of the process fluid at the monophasic/biphasic boundary (col. 3 lines 40-50).
Regarding claim 2:  ALONSO discloses:  the step of adjusting the pressure of the process fluid until the monophasic/biphasic boundary is reached comprises lowering a pressure of a valve positioned upstream of the meter (The feedback control in col. 4 
Regarding claim 3:  ALONSO discloses:  the step of adjusting the pressure of the process fluid until the monophasic/biphasic boundary is reached comprises raising a pressure of a valve positioned downstream of the meter (The feedback control in col. 4 lines 1-15 to maintain the pressure at the boundary will involve raising or lowering the pressure as needed.).
Regarding claims 9 and 18:  ALONSO discloses:  determining the presence of entrained gas in the process fluid by measuring a density of the fluid (col. 2 lines 45-52).
Regarding claim 11:  ALONSO discloses:  A system (FIG. 2) for determining flowing vapor pressure of a process fluid comprising: a meter (5a) comprising at least one of a flowmeter and a densitometer (col. 3 lines 23-30); a pressure regulator (11; abstract) in fluid communication with the meter (FIG. 2); a pressure sensor (7); meter electronics (10) in communication with the meter and the pressure sensor (FIG. 2; col. 3 line 63-col. 4 line 3), wherein the meter electronics is configured to: receive a measured pressure (col. 3 line 63-col. 4 line 3); control the pressure regulator to adjust the pressure of the process fluid until a monophasic/biphasic boundary is reached (col. 4 lines 1-18); and determine the flowing vapor pressure of the process fluid at the monophasic/biphasic boundary (col. 3 lines 40-50).
Regarding claim 12:  ALONSO discloses:  the meter (5a) comprises: one or more conduits (2); at least one driver (inherent in a “vibrating tube type density meter” as recited in col. 3 line 26 because it requires something to drive it vibrate in order to work) attached to the one or more conduits (FIG. 2) configured to generate a vibratory .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALONSO in view of SODERSTROM et al. (US Pat. 4,667,508).
Regarding claims 4-7 and 13-16:  ALONSO discloses the steps of: measuring the temperature of the process fluid (at temperature sensor 8).  ALONSO does not disclose calculating the REID Vapor Pressure (RVP).
SODERSTROM however does teach calculating REID Vapor Pressure from vapor pressure and temperature (col. 5 lines 16-28).  SODERSTROM also teaches that the calculations values are stored in a computer (col. 5 line 30-col. 6 line 40), thus meeting the limitations of claim 5.  The values of SODERSTROM are in the form of an equation, thus meeting the limitations of claim 7.  The Examiner takes Official Notice that a lookup table can be generated from an equation, at that the use of one as opposed to an equation/curve is an obvious choice based on available memory and computational capabilities.  An equation/curve requires less stored information, but 
One skilled in the art at the time the application was effectively filed would be motivated to use the vapor pressure and temperature measurements of ALONSO to calculate RVP because “it is an indication of the efficiency of fractional distillation” (col. 1 lines 15-20 of SONDERSTROM.  Therefore those in the hydrocarbon refining arts use it to evaluate their processes and the quality of their products.
Claim 8, 10, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALONSO in view of PATTEN et al. (US Pub. 20140137626).
Regarding claims 8, 10, 17, and 19:  ALONSO does not disclose determining the presence of entrained gas in the process fluid with a measured drive gain.
PATTEN however does teach that it is known in the art of vibratory densitometers (FIG. 1) that gain as well as density are an indication of void fraction (para. 61) and would both therefore be a suitable for the “flashing” point of the fluid (col. 2 lines 44-52 of ALONSO).
One skilled in the art at the time the application was effectively filed would be motivated to use either density or gain as an indication of flash point as discussed by ALONSO because they will both convey an easily detectable signal to establish the point of vapor pressure.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case, both density (as taught by ALONSO and PATTEN) and gain (as taught by PATTEN) are known to indicate when 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/NATHANIEL J KOLB/Examiner, Art Unit 2856